Exhibit 10.1 SEVERANCE AND RELEASE AGREEMENT THIS SEVERANCE AND RELEASE AGREEMENT (the “Agreement”) is made this 20th day of June 2008 by and between Joseph T. Crowley (the “Employee”), Willow Financial Bancorp, Inc., a Pennsylvania corporation (the “Company”) and Willow Financial Bank, a federally chartered savings bank and wholly-owned subsidiary of the Company (the “Bank”).The Company and the Bank are sometimes collectively referred to herein as the Employers. WI T N ES S E T H: WHEREAS, the Employee currently serves as the Senior Vice President and Corporate Secretary of the Employers; WHEREAS, the Employee currently is a party to an Amended and Restated Employment Agreement with the Company and the Bank, dated as of October 23, 2007, as amended by Amendment No. 1 thereto, dated as of May 6, 2008 (collectively, the “Employment Agreement”), setting forth the terms and conditions of his employment; and WHEREAS, the Employers and Employee have had discussions with respect to the termination of the Employees employment and the payments the Employers would agree to make pursuant to such termination; NOW, THEREFORE, in consideration of the mutual premises and covenants contained herein, and intending to be legally bound, the parties agree as follows: 1. Termination of Employment and Employment Agreement.Effective as of June 30, 2008, the Employee shall no longer be an officer or employee of the Employers and shall be deemed to have resigned as an officer and employee of the Employers. The Employment Agreement, by mutual agreement of the parties hereto, shall be terminated and be of no further force and effect as of June 30, 2008 (the “Date of Termination”) and the Executive shall be entitled to the rights and payments set forth herein in lieu of any rights and payments under the Employment Agreement or under any severance plan of the Employers. 1. Payments and Benefits to the Employee (a)The Employers agree to pay a gross lump sum amount of $55,497.75 to the Employee within five business days following the later of (i)the Date of Termination or (ii) the expiration of the seven day revocation period set forth in Section 8(e) below, which amount represents three months of base salary.The gross amount shall be reduced by applicable withholding taxes.Through the Date of Termination and for a period of three months thereafter, the Employee will continue to participate in the Banks group health and dental insurance plans on the same terms and cost to the Employee as currently being provided. (b)The Employers shall have no obligation to make contributions for service subsequent to the Date of Termination with respect to their 401(k) Plan or their Employee Stock Ownership Plan or any other retirement or profit sharing plan on behalf of the Employee, and the Employee shall have no right to participate in such plans for service after the Date of Termination.All of the Employees accrued and vested benefits held under the Employers’ Employee Stock Ownership Plan, 401(k) Plan, or other retirement or benefit plans as of the Date of Termination shall be available for distribution, which shall be made in the ordinary course of business in accordance with such plan terms and past practice of the Employers. (c)The value of the Employee’s accrued and unpaid vacation and other leave time as of the Date of Termination shall be paid to the Employee not later than the date of the payment set forth in Section 2(a) above. (d)The Employee shall not be entitled to a cash bonus for service in 2008 under any Employer bonus plan. (e) The Employers agree not to object to any application for unemployment benefits, which may be made by the Employee after the Date of Termination. 3. Post-Termination Services.Following the Date of Termination and ending on the twelve-month anniversary of the Date of Termination, the Employee shall make himself available to the Employers and their subsidiaries (including any successor) in connection with the business of the Employers and their subsidiaries as may be reasonably requested from time to time by the Employers in order to provide advice and counsel to the Employers with respect to matters within the Employee’s employment duties prior to the Date of Termination.The Employee shall use his reasonable best efforts to provide the services hereunder in person, telephonically, electronically or by correspondence as reasonably determined by the Employers.The Employee shall not receive any additional compensation for these services. 4. Stock Option Plans.It is acknowledged that no additional arrangements are being provided by the Employers to the Employee under any of the Company’s stock option plans, including the stock option plans previously implemented by Chester Valley Bancorp, Inc. (the “Option Plans”), and that awards previously made by the Employers to the Employee which have not as yet vested under the Option Plans shall not accelerate and are intended to terminate in accordance with the terms of the Option Plans. 5. Recognition and Retention Plans.It is acknowledged that no additional arrangements are being provided by the Employers to the Employee under any of the Company’s recognition and retention plans (the “RRPs”) and that awards previously made by the Employers to the Employee which have not as yet vested or been earned under the RRPs shall not accelerate or be deemed earned and are intended to be forfeited in accordance with the terms of the RRPs as of the date hereof. 2 6. Solicitation of Customers; Use of Customer Lists, etc.The Employee acknowledges that, except as required by law or in his own good faith use in any proceeding, he has no right personally to use or disclose to any person, firm or corporation, information concerning any customer list, business secrets or confidential financial information of the Employers that he knew was intended by the Employers to be confidential and that he did not have reason to believe had been made public (collectively, “Confidential Information”).Accordingly, the Employee covenants and agrees that he shall not use or permit the use of any Confidential Information, and shall not divulge any Confidential Information to any person, firm or corporation, except as may be required by applicable law arising out of his employment with or participation in the affairs of the Employers.Further, the Employee agrees that he will not solicit any current customer of the Employers for a period of twelve (12) months from the Date of Termination for the purpose or intent to provide or sell to such customers any banking, financial or business services or products on behalf of any person, company or entity other than the Employers without the express written consent of the Employers. 7. Confidentiality; Non-Disparagement. (a)Unless the Employee obtains the prior written consent of the Employers, the Employee shall at all times keep confidential and shall refrain from using for the benefit of himself, or any person or entity other than the Employers or their subsidiaries or affiliates, any material document or information obtained from the Employers or their subsidiaries, affiliates or predecessors, in the course of his employment with any of them concerning their properties, operations or business (unless such document or information is readily ascertainable from public or published information or trade sources or has otherwise been made available to the public through no fault of his own) until the same ceases to be material (or becomes so ascertainable or available); provided, however, that nothing in this Section 7(a) shall prevent the Employee, with or without the Employers’ consent, from participating in or disclosing documents or information in connection with any judicial or administrative investigation, inquiry or proceeding or the Company's public reporting requirements to the extent that such participation or disclosure is required under applicable law.No disclosure of the contents of this Agreement shall be made by either party to this Agreement without the prior written consent of the other party; provided that such disclosure (including disclosures contained in Company press releases and regulatory filings) may be made as required in accordance with federal securities and banking laws and regulations. (b)The Employee agrees not to make, either directly or indirectly, or cause to be made, either directly or indirectly, by any other person or entity, any statement or comment, whether oral, written, electronic or otherwise, or to take any other action which disparages or criticizes the Employers,their present or former directors, officers, employees, management, practices or services, or which disrupts or impairs or could disrupt or impair the operations of the Employers, where such statements, comments or actions are based upon the Employees employment by the Employers, either as a director, officer or employee, or knowledge gained as a result of such employment. 3 (c)Each of the Employers and the Employee covenants and agrees that upon any adjudication that such party has violated the terms of this Section 7, the party asserting such a violation shall be entitled to seek and be awarded damages together with such partys costs, reasonable attorneys fees and expenses in connection with enforcing the terms hereof. 8. Release of the Employers and Related Parties. (a)In consideration of the payments and benefits to be provided to the Employee pursuant to this Agreement, the sufficiency of which is acknowledged hereby, the Employee, with the intention of binding himself and his heirs, executors, administrators and assigns, does hereby release, remise, acquit and forever discharge the Company and its subsidiaries and affiliates, including the Bank (the “Company Affiliated Group”), their present and former officers, directors, executives, agents, attorneys and employees, and the successors, predecessors and assigns of each of the foregoing (collectively, the “Company Released Parties”), of and from any and all claims, actions, causes of action, complaints, charges, demands, rights, damages, debts, sums of money, accounts, financial obligations, suits, expenses, attorneys’ fees and liabilities of whatever kind or nature in law, equity or otherwise, whether accrued, absolute, contingent, unliquidated or otherwise and whether now known or unknown, suspected or unsuspected, which the Employee, individually or as a member of a class, now has, owns or holds, or has at any time heretofore had, owned or held, against any Company Released Party in any capacity, including, without limitation, any and all claims (i) arising out of or in any way connected with the Employee’s service to any member of the Company Affiliated Group (or the predecessors thereof) in any capacity, or the termination of such service in any such capacity, (ii) for severance or vacation benefits, unpaid wages, salary or incentive payments, (iii) for breach of contract, wrongful discharge, impairment of economic opportunity, defamation, intentional infliction of emotional harm or other tort, (iv) for any violation of applicable state and local labor and employment laws (including, without limitation, all laws concerning unlawful and unfair labor and employment practices) and (v) for employment discrimination under any applicable federal, state or local statute, provision, order or regulation, and including, without limitation, any claim under Title VII of the Civil Rights Act of 1964 (“Title VII”), the Civil Rights Act of 1988, the Fair Labor Standards Act, the
